PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/989,726
Filing Date: 6 Jan 2016
Appellant(s): Meta Platforms, Inc.



__________________
Michael C. Walsh
For Appellant


EXAMINER’S ANSWER







Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the appeal brief filed 4/11/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Based on appellant’s arguments of 4/11/2022, dependent claims 22 and 23 are withdrawn.
(2) Response to Argument
	Argument A:
On page 6 of Appeal Brief Appellant argues that “First, the cited combination neither discloses nor suggests “selecting an advertisement request including an advertisement for presentation via the video data at an identified position in the video data based at least in part on the received information.” As delimited by claim 1, the received information “identif[ies] one or more positions within the video data capable of presenting one or more advertisements via the video data... [and] identifies a context at each of the identified one or more positions in the video data.”
Examiner notes that based on the appellant’s own specification at par 8, and in the absence of a definition of what information is received, two examples are provided: first, the video data specifies one or more times in the video data in which sponsored content is eligible to be presented; and second, the user providing the video data to the online system identifies a time in the video data and a duration from the identified time, so advertisements are capable of being presented in the video data during times within the identified duration form the identified time. Further, the user providing the video data specifies a context of video data associated with a time in the video data eligible for presenting a sponsored content item. Given these examples of information received from the user, examiner notes that Harding discloses advertisement slots throughout the reference, where they are defined as advertisement opportunities defined by the content publishers. Such insertion points are, as defined in Harding par 41, “spatial-temporal regions within videos in which advertisements may be placed.” Further, Harding discloses “ad tags” which “describe information about advertisements and contain the information needed by the client 121 to display and report on the advertisements.”
Appellant specification also provided an example of the information received at par 8 of the specification, “the user providing the video data specifies a context of video data associated with a time in the video data eligible for presenting a sponsored content item.” Examiner notes that based on that example Harding discloses at par 49 “The advertisement module 111 determines advertisements that comprise advertisement content related to the video content of a video” and Eppinger discloses at par 7 “context-based video advertising.”
Hence, examiner asserts that Harding and Eppinger teach selecting an advertisement request including an advertisement for presentation via the video data at an identified position in the video data based at least in part on the received information.
Appellant further argues that “the Office Action cites Harding at 10, 41, and 42 as disclosing “selecting a plurality of candidate advertisement requests based on the context at the identified position in the video data” (Office Action, p. 3). These passages do not disclose or suggest selecting an advertisement based on a context at the position in the video data for which the ad is being selected.”
Examiner notes that ad tag defines exactly how the ad should be served on a particular website — it contains data about the creative ad format, size, category, and other requirements. It receives the ad tag and ships a relevant ad creative to the publisher's ad server. They are to ensure that only relevant ads are shown on their websites. Examiner further notes that Eppinger discloses context-based video advertising “that comprises analyzing, by a processor associated with a computer system, content associated with a publisher website, and determining, by the processor, information indicative of a subject matter of the analyzed content.”
For the above reasons, it is believed that the rejections of the independent claims 1, 24, 32 and dependent claims 2, 3, 5, 6, 8-11, 21, 25-30 should be sustained.
Respectfully submitted,
/ALVIN L BROWN/           Primary Examiner, Art Unit 3621         


Conferee(s);

/ABHISHEK VYAS/           Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                             

/Terry Lee Melius/
RQAS – OPQA
                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.